Citation Nr: 1341847	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  08-07 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for status post squamous cell cancer, base of tongue, with right radical neck dissection (tongue cancer).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of September 2006 of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for tongue cancer.

In January 2012, the Board remanded the case for further development.  As the previous directives were not completed, a second remand is required.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's January 2012 remand contained two directives: first, to seek clarification from Dr. D.E., a VA physician who concluded that the Veteran's tongue cancer was related to his in-service herbicide exposure; and second, to have the Veteran undergo a VA examination and to obtain an opinion as to the etiology of his tongue cancer.

Neither directive has been satisfied.  Though a February 2012 notice to the Veteran noted that VA was to contact Dr. D.E., there is no other documentation of any attempts to contact Dr. D.E.  With regard to the examination, the examiner concluded that he could not determine the etiology of the Veteran's tongue cancer without resort to mere speculation.  Though the examiner included a lengthy recitation of why he could not offer an opinion, in light of the previous positive opinion from Dr. D.E., further attempts to determine the etiology of the Veteran's tongue cancer must be undertaken.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact Dr. D.E. and request clarification of his June 2007 letter; specifically, Dr. D.E. is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's squamous cell cancer of the tongue was due to service, including in-service herbicide exposure.  The sound medical principles on which the opinion is based and a reasoned medical explanation connecting the Veteran's squamous cell cancer of the tongue and service must be provided.  

VA is to document all attempts to contact Dr. D.E. and associate these attempts in the claim file.  If no response is received after two attempts, then a formal finding of unavailability is required.  VA must also attempt to obtain all outstanding medical treatment records from Dr. D.E.

2.  Obtain an opinion regarding the etiology of the Veteran's squamous cell cancer of the tongue from an appropriate VA specialist, but not from the examiner who performed the March 2012 VA examination.  If the examiner determines that no opinion may be offered without first examining the Veteran, then schedule the Veteran for an appropriate examination.  

Regardless of whether an examination is performed, the VA specialist is to provide an opinion as to whether the Veteran's squamous cell cancer of the tongue is at least as likely as not related to his service, including in-service herbicide exposure.  For the purpose of this opinion, the specialist is advised that the Veteran is presumed to have been exposed to herbicides (including Agent Orange) during his active service.  

A full and complete rationale for all opinions expressed must be provided, to include a discussion of Dr. D.E.'s June 2007 letter and any further submission from Dr. D.E.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


